
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 801
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Payne (for
			 himself, Ms. Corrine Brown of Florida,
			 Mr. Hastings of Florida,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kilpatrick of Michigan,
			 Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Mr. Rush, Mr. Towns, and Mr.
			 Rangel) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing congratulations and support to
		  former President William J. Clinton on his appointment as United Nations
		  Special Envoy for Haiti, and for other purposes.
	
	
		Whereas, on May 19, 2009, United Nations Secretary-General
			 Ban Ki-Moon announced the appointment of former President William J. Clinton as
			 the United States Government’s Special Envoy for Haiti;
		Whereas 54 percent of Haitians live on less than $1 per
			 day while illiteracy is estimated at 44 percent;
		Whereas the unemployment rate in the formal sector is
			 between 70–80 percent;
		Whereas 46 percent of Haitians do not have sustainable
			 access to potable water;
		Whereas former President Clinton brings significant
			 credibility to this effort as a highly regarded statesman, diplomat, and
			 negotiator;
		Whereas in 1994, then President Clinton sent the Army and
			 Marines to Haiti to pave the way for the return of the people’s elected
			 President, who had been deposed in a coup;
		Whereas in March 2009, former President Clinton toured the
			 Haitian capital of Port-au-Prince with the United Nations Secretary General to
			 encourage investment after a year that saw a food crisis, destabilizing riots,
			 and four devastating tropical storms;
		Whereas former President Clinton has declared his support
			 of the Haitian Government in the implementation of its program, “Haiti: A New
			 Paradigm”, whose priorities are mainly the reconstruction process from the
			 devastation caused by the last four storms, and to generate new jobs and
			 enhance delivery of basic services;
		Whereas former President Clinton has also stated that he
			 wants to encourage more international private sector investment in Haiti and to
			 make Haiti more competitive to attract such investment;
		Whereas in April of 2009, former President Clinton
			 attended a donors conference in Washington that resulted in pledges of
			 $324,000,000 for the struggling country; and
		Whereas former President Clinton also intends to ensure
			 that the donor funds are delivered swiftly into areas where they can be most
			 effectively spent: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds former
			 President Clinton for past efforts in trying to bring stability to the nation
			 of Haiti;
			(2)congratulates former President William J.
			 Clinton on his appointment as United Nations Special Envoy for Haiti;
			 and
			(3)reaffirms the
			 United States commitment to the development, rehabilitation, and improved
			 quality of life of Haiti and its people.
			
